DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 03/08/2021 and 03/19/2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
4.	Receipt of Applicant’s Preliminary Amendment filed on 03/08/2021 is acknowledged.  The preliminary amendment includes the cancellation of claims 1-15 and the addition of claims 16-35.
Allowable Subject Matter
5.	Claims 16-35 are allowed and renumbered as claims 1-20.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of receiving a visual data in a container file, wherein the container file is compatible with a container file format, processing the visual data by using a plurality of processes to detect one or more content elements, storing, the detected one or more content elements and information on the plurality of processes used to detect said one or more content elements, as a metadata, indicating dependencies between the plurality of processes by using a first indication and a second indication, wherein the first indication represents an item which requires one or more inputs, and wherein the second indication represents items comprising said one or more inputs, and including the metadata in the container file associated with the visual data, as recited in independent claims 16, 23, and 31.
	Specifically, although the prior art (See Aksu) clearly teaches HEIF metadata protocol, the detailed claim limitations directed towards the specific metadata of indicating dependencies between multiple detection processes via the use defined first and second indications is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 17-22, 24-30, and 32-35 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2016/0371265 issued to Aksu et al. on 22 December 2016.  The subject matter disclosed therein is pertinent to that of claims 16-35 (e.g., methods to store metadata information).
U.S. PGPUB 2019/0356893 issued to Tanabe et al. on 21 November 2019.  The subject matter disclosed therein is pertinent to that of claims 16-35 (e.g., methods to store metadata information).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 05, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168